EXHIBIT 10.1

EMPLOYMENT AGREEMENT

AGREEMENT (“the Agreement”) by and among FIRST INDUSTRIAL, L.P. (the
“Employer”), FIRST INDUSTRIAL REALTY TRUST, INC. (“FR” and, together with the
Employer, the “Company”) and BRUCE W. DUNCAN (the “Executive”), executed and
effective on December 17, 2012 (the “Effective Date”).

WHEREAS, the Employer is desirous of employing the Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and the Executive
is desirous of being employed by the Employer on such terms and conditions and
for such consideration.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Term. The Employer hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on
December 31, 2014 (the “Initial Term”), unless previously terminated in
accordance with the provisions of Section 3 hereof; provided, however, that the
term of the Executive’s employment hereunder shall continue for no more than
three (3) one (1) year renewal periods thereafter (each, an “Additional Term”),
unless, at least six (6) months prior to the scheduled expiration date of the
Initial Term or any Additional Term, either the Executive notifies the Company,
or the Company notifies the Executive, in writing of its or their decision not
to continue the term of the Executive’s employment hereunder. The Initial Term
along with any Additional Term shall be referred to herein as the “Employment
Period.”

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve the Employer, and
shall act as the President and Chief Executive Officer of FR, and shall perform
customary and appropriate duties as may be reasonably assigned to the Executive
from time to time by the Board of Directors of FR (the “Board”). The Executive
shall have such responsibilities, power and authority as those normally
associated with the position of President and Chief Executive Officer in public
companies of a similar stature to FR. The Executive shall be the senior-most



--------------------------------------------------------------------------------

executive of each of the Companies and shall report solely and directly to the
Board. The Executive serves on the Board as of the Effective Date, and shall be
nominated for reelection to the Board at each subsequent meeting of FR
shareholders occurring during the Employment Period at which the Executive’s
Board seat is up for election, and so long as the Executive remains on the Board
shall serve without compensation other than that herein provided. Unless
otherwise requested by the entire Board, upon the Executive’s cessation of
employment with the Employer for any reason, the Executive shall resign from the
Board.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities at reasonably appropriate locations. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to serve
(A) on the board of directors of Starwood Hotels and Resorts Worldwide, Inc. and
to serve as chairman of such board and to serve on the board of one other
for-profit corporation selected by the Executive or as an advisor to one private
equity organization (subject to the reasonable approval of the Board), or (B) on
civic or charitable boards or committees, or to deliver lectures, fulfill
speaking engagements or teach at educational institutions and manage personal
investments, so long as the activities described in the preceding clauses
(A) and (B) do not materially interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement and the Executive complies
with applicable provisions of FR’s Code of Business Conduct and Ethics.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive from
the Employer an annual base salary (“Annual Base Salary”) of $850,000. The
Executive’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Committee”) pursuant to its normal
performance review policies for senior executives. The Committee may, but shall
not be required to, increase the Annual Base Salary at any time for any reason
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time. The Annual Base Salary
shall not be reduced after any such increase, and any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. The Annual Base Salary shall be paid at such intervals as
the Employer pays executives’ salaries generally.

 

- 2 -



--------------------------------------------------------------------------------

(ii) Annual Bonus. The Executive shall be paid an annual cash performance bonus
(an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Term, to the extent earned based on performance against objective and
reasonably attainable performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Committee no
later than ninety (90) days after the commencement of such calendar year and, in
any event, shall be substantially consistent with the performance criteria
applicable to other senior executives of the Company for the applicable year.
The Executive’s Annual Bonus for a calendar year shall equal 150% of his Annual
Base Salary (the “Target Bonus”) for that year if target levels of performance
for that year are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Committee for that year when it
established the targets and performance criteria for that year), and with a
maximum bonus no greater than 225% of his Annual Base Salary. The Executive’s
Annual Bonus for a calendar year shall be determined by the Committee after the
end of the calendar year and shall be paid to the Executive when annual bonuses
for that year are paid to other senior executives of the Company generally, but
in no event later than March 15 of the following calendar year, unless the
Executive shall elect to defer the receipt of such Annual Bonus pursuant to an
arrangement implemented by the Employer that meets the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). In
carrying out its functions under this Section 2(b)(ii), the Committee shall at
all times act reasonably and in good faith, and shall consult with Executive to
the extent appropriate. The Annual Bonus shall be paid in cash, fully vested and
freely transferable shares of common stock of FR (“Common Stock”) or a
combination thereof, as determined by the Committee; provided that the
percentage of the Executive’s Annual Bonus paid in stock shall not be greater
than that of other senior executives generally.

(iii) Long-Term Awards. (A) The Executive shall be entitled to participate in
all long-term cash and equity incentive plans, practices, policies and programs
applicable generally to other senior executives of the Company on a level
determined by the Committee reasonably and in good faith to be commensurate with
his position, and provided further that the value of which shall be no less than
that of senior executive officers generally.

(B) The amount of Executive’s annual long-term awards shall be determined by the
Committee in good faith in its sole discretion; provided that the value of
Executive’s annual long term awards generally shall have a target award of 150%
of

 

- 3 -



--------------------------------------------------------------------------------

his Annual Base Salary for that year if target levels of performance for that
year are achieved, with greater or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Committee for that year when it
established the targets and performance criteria for that year), and with a
maximum amount no greater than 200% of his Annual Base Salary, and provided
further that such awards shall vest in accordance with vesting terms identical
to those set forth in the Restricted Stock Award Agreement attached hereto
as Exhibit A.

(C) On the Effective Date, the Executive shall be granted by FR an award of
restricted stock (“the Restricted Stock”) equal to 200,000 shares of common
stock pursuant to the Restricted Stock Award Agreement attached hereto
as Exhibit A.

(D) Existing Awards. Upon execution of this Agreement, the Company shall cause
the following treatment to apply to existing equity awards:

(I) Awards scheduled to vest in January 2013 shall vest on December 31, 2012,
and

(II) Awards scheduled to vest in later years shall hereafter vest pursuant to
their terms or, if more favorable to the Executive, pursuant to vesting
provisions identical to those set forth in the Restricted Stock Award Agreement
attached hereto as Exhibit A. The existing awards under this
Section 2(b)(iii)(D) shall be fully transferrable by the Executive, but the
Executive shall remain subject to an obligation to deliver to the Company the
full number of shares, or an amount of cash equal to the after-tax value, after
taking into account all available deductions, of the then fair market value of
the shares, that are not vested on the date such shares would otherwise have
been forfeited pursuant to the applicable vesting schedule above.

(iv) Benefits. Other than as stated in Section 2(b)(iii) above, during the
Employment Period, the Executive shall be entitled to participate in all
executive and employee benefit plans and programs of the Company on the same
basis as provided generally to other senior executives of the Company. Each of
the Employer and FR reserves the right to amend or cancel any such plan or
program in its sole discretion, subject to the terms of such plan or program and
applicable law. In addition, during the Employment Period, the Executive shall

 

- 4 -



--------------------------------------------------------------------------------

receive from the Employer an automobile allowance of $800 per month. The
Executive shall be promptly reimbursed by the Employer for the reasonable legal
fees and expenses incurred by him in connection with the negotiation and
execution of this Agreement, provided that in no event shall reimbursements by
the Employer under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such fees that the Employer is obligated to reimburse
any given calendar year shall not affect the fees that the Employer is obligated
to reimburse in any other calendar year, and the Executive’s right to have the
Employer reimburse such fees may not be liquidated or exchanged for any other
benefit.

(v) Vacation. During the Employment Period, the Executive shall be entitled to
receive annual paid vacation per year in accordance with the Company’s policies,
but not less than five weeks per year. Unused vacation time shall not accrue and
carry over from year to year.

(vi) Indemnification; Insurance. During the Employment Period and thereafter,
each of the Employer and FR agrees to indemnify and hold the Executive and the
Executive’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against the Executive that arises out of or relates to the Executive’s service
as an officer, director or employee, as the case may be, of the Employer or FR,
or the Executive’s service in any such capacity or similar capacity with an
affiliate of the Employer or FR or other entity at the request of the Employer
or FR, both prior to and after the Effective Date, and to promptly advance to
the Executive or the Executive’s heirs or representatives such expenses upon
written request with appropriate documentation of such expense upon receipt of
an undertaking by the Executive or on the Executive’s behalf to repay such
amount if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Employer or FR. In addition, the Company agrees to
continue and maintain, at the Company’s expense, a directors’ and officers’
liability insurance policy covering Executive both during and, while potential
liability exists, after the Employment Period throughout all applicable
limitations periods that is no less favorable to the Executive than the policy
covering active employees, directors and senior officers of the Employer or FR.

 

- 5 -



--------------------------------------------------------------------------------

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive from the Employer prompt reimbursement for all reasonable business
expenses incurred by the Executive in accordance with the Company’s policies.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability (as defined
below) of the Executive has occurred during the Employment Period, it may
provide the Executive with written notice in accordance with Section 11(b) of
this Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company and the Employment Period
shall terminate effective on the thirtieth (30th) day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the thirty (30) days after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform the
Executive’s duties with the Company on a full-time basis for six (6) consecutive
months or 150 business days within any twelve (12) month period as a result of a
physical, mental or psychological incapacity or impairment.

(b) Cause. The Company may terminate the Executive’s employment and the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) The Executive’s willful and continued failure to substantially perform the
Executive’s duties with the Company after receipt of a Notice requesting such
performance given in accordance with the procedures and time periods described
below;

(ii) Willful and gross misconduct by the Executive in connection with his
performance of services for the Employer;

(iii) A willful and material breach by the Executive of the restrictive
covenants and confidentiality provisions of the Agreement;

(iv) Habitual substance abuse by the Executive that continues after receiving
Notice given in accordance with the procedures and time periods described below;

 

- 6 -



--------------------------------------------------------------------------------

(v) Final disqualification of the Executive by a governmental agency from
serving as an officer or director of the Company; or

(vi) The Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime (excluding any vehicular offense) or
a crime involving fraud, forgery, embezzlement or similar conduct.

provided, however, that the actions in (iii) and (iv) above will not be
considered Cause unless the Executive has failed to cure such actions (if
curable) within thirty (30) days of receiving written notice specifying with
particularity the events allegedly giving rise to Cause and that such actions
will not be considered Cause unless the Company provides such written notice
within ninety (90) days of the full Board (excluding the Executive, if
applicable at the time of such notice) having knowledge of the relevant action
(a “Notice”). Further, no act or failure to act by the Executive will be deemed
“willful” unless done or omitted to be done not in good faith or without
reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by the Executive pursuant to authority given
pursuant to a resolution duly adopted by the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company. The Executive will not be deemed to be discharged for Cause unless
and until there is delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two thirds (2/3) of the entire
membership of the Board (excluding the Executive, if he is then a member of the
Board), at a meeting called and duly held for such purpose (after reasonable
notice to the Executive and an opportunity for the Executive and the Executive’s
counsel to be heard before the Board), finding in good faith that the Executive
is guilty of the conduct set forth above and specifying the particulars thereof
in detail.

(c) Good Reason. The Executive’s employment and the Employment Period may be
terminated by the Executive for Good Reason or by the Executive voluntarily
without Good Reason. “Good Reason” means the occurrence of any one of the
following events without the prior written consent of the Executive:

(i) The removal from, or failure to re-elect to, or the requirement to share
with another, the Executive’s position as either President or Chief Executive
Officer of FR;

(ii) A material diminution of, or material reduction or material adverse
alteration in, the Executive’s duties or responsibilities, or the Board’s
assignment to the Executive of

 

- 7 -



--------------------------------------------------------------------------------

duties, responsibilities or reporting requirements that are materially
inconsistent with his positions (it being understood that if the Executive does
not continue to be the Chief Executive Officer of a public company following a
“Change in Control Event” (as defined below), such a material diminution,
reduction and alteration shall be deemed to have occurred);

(iii) The failure to nominate the Executive for election to Board at any meeting
of Shareholders during the Employment Period at which the Executive’s Board seat
is up for election;

(iv) A material reduction of the Executive’s Annual Base Salary, Target Bonus or
maximum Annual Bonus potential;

(v) The Company changes the Company’s headquarters to a location more than 30
miles from both of its headquarters locations on the Effective Date;

(vi) The Employer or FR materially breaches the Agreement; or

(vii) Despite the Executive’s timely objection, the Company intentionally
directs the Executive to engage in unlawful conduct;

provided, however, that the actions in (i) through (vi) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination (as defined below) provided to the Company in writing within ninety
(90) days of the Executive’s knowledge of the actions giving rise to the Good
Reason, the Company has failed to cure such actions within thirty (30) days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective) and the
Executive terminates employment for Good Reason not later than thirty (30) days
following the last day of the applicable cure period.

(d) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by Notice of Termination (as defined below) to
the other party hereto given in accordance with Section 11(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that (i) indicates the termination provision in this Agreement relied
upon and (ii) specifies Date of Termination (as defined below) if other than the
date of receipt of such notice. The failure by the Company or the Executive to
set forth in the Notice of Termination any fact or circumstance that contributes
to a

 

- 8 -



--------------------------------------------------------------------------------

showing of Cause or Good Reason shall not waive any right of the Company or the
Executive, respectively, hereunder or preclude the Company or the Executive,
respectively, from asserting such fact or circumstance in enforcing the
Company’s or the Executive’s rights hereunder within the applicable time period
set forth in this Agreement.

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Company for Cause or other than for Cause, death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (which date shall not be more than thirty (30) days after
the giving of such notice), (ii) if the Executive’s employment is terminated by
reason of death or by the Company for Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be, and (iii) if the
Executive resigns with or without Good Reason, thirty (30) days from the date of
the Company’s receipt of the Notice of Termination, or such earlier or later
date as is mutually agreed by the Company and the Executive (subject to the
Company’s right to cure in the case of a resignation for Good Reason).
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”

4. Obligations of the Company upon Termination.

(a) By the Company Other Than for Cause, Death or Disability; By the Executive
for Good Reason. Subject to Section 5, if, during the Employment Period, (x) the
Company shall terminate the Executive’s employment other than for Cause, death
or Disability or (y) the Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive the following amounts:

(A) a lump sum cash payment within thirty (30) days after the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and accrued vacation pay through the Date of Termination,
(2) the Executive’s accrued Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs (other than
any portion of such Annual Bonus that was previously deferred, which portion
shall instead be paid in accordance with the applicable deferral election) if
such bonus has not been paid as of the Date of Termination, and (3) the
Executive’s business expenses that have not been reimbursed by

 

- 9 -



--------------------------------------------------------------------------------

the Employer as of the Date of Termination that were incurred by the Executive
prior to the Date of Termination in accordance with the applicable Company
policy, in the case of each of clauses (1) through (3), to the extent not
previously paid (the sum of the amounts described in clauses (1) through
(3) shall be hereinafter referred to as the “Accrued Obligations”);

(B) subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Employer, FR and their respective officers,
directors, employees and affiliates in substantially the form attached hereto
as Exhibit B (the “Release”), which Release must be delivered to the Company not
later than twenty-two (22) days after the Date of Termination, an amount equal
to two (2) times the sum of (X) the Executive’s Annual Base Salary as of the
Date of Termination and (Y) the Executive’s Target Bonus for the fiscal year in
the which the Date of Termination occurs, paid in a lump sum cash payment on the
thirtieth (30th) day after the Date of Termination; provided, however, that if
the Date of Termination occurs within twenty-four (24) months following a Change
in Control Event which also constitutes a “change in the ownership” of FR, a
“change in effective control” of FR or a “change in the ownership of a
substantial portion of the assets” of FR, as each such term is defined in Treas.
Reg. Section 1.409A-3(i)(5), then (1) two and a half (2.5) times shall be
substituted for two (2) times above and (2) the Executive shall not be required
to execute a Release; and

(C) a lump-sum amount in cash equal to the product of (x) the Annual Bonus which
would have been earned by the Executive for the fiscal year in which the Date of
Termination occurs had the Executive remained employed throughout such fiscal
year, based on the degree to which the applicable performance goals are achieved
and (y) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365, which amount shall be paid on the date on
which annual bonuses for the fiscal year in which the Date of Termination occurs
are paid to senior executives of the Company generally, but not later than
seventy-five (75) days after the end of the fiscal year in which the Date of
Termination occurs;

(ii) Following the Date of Termination until the Executive reaches age
sixty-eight (68) (the “Benefits Period”), to the extent permitted by law, the
Company shall provide the Executive and Executive’s spouse and eligible
dependents with medical and dental insurance

 

- 10 -



--------------------------------------------------------------------------------

coverage no less favorable to those which the Executive and his spouse and
eligible dependents were receiving immediately prior to the Date of Termination
on the terms and conditions set forth herein (the “Health Care Benefit”);
provided, however, that the Executive shall pay the cost of such coverage in an
amount equal to the amount paid by active employees of the Company for similar
coverage; provided, further, however, that if the Executive becomes re-employed
with another employer and is entitled to receive health care benefits under
another employer-provided plan, the Health Care Benefits provided hereunder
shall cease. In the event of the Executive’s death during the Benefits Period,
Health Care Benefits shall continue to be provided under this Section 4(a)(ii)
through the end of the Benefits Period for the Executive’s spouse and eligible
dependents who were enrolled in Health Care Benefits as of the Executive’s
death. The benefits provided pursuant to this Section 4(a)(ii) will run
concurrent with coverage required to be provided under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and are referred to
hereafter as the “Post-Employment Health Care Benefits”; and

(iii) To the extent not theretofore paid or provided, the Employer shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the Company) (a “Specified Employee”), amounts and
benefits (other than the Accrued Obligations) that are deferred compensation
(within the meaning of Section 409A of the Code) that would otherwise be payable
or provided under Section 4 (a)(i) during the six (6) month period immediately
following the Date of Termination shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six (6) months following the Date of Termination (the “409A
Payment Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, (ii) the Other
Benefits, and (iii) Post-Employment Health Care Benefits. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a

 

- 11 -



--------------------------------------------------------------------------------

lump sum in cash within thirty (30) days of the Date of Termination. The term
“Other Benefits” as utilized in this Section 4(b) shall include death benefits
to which the Executive is entitled as in effect on the date of the Executive’s
death. Post-Employment Health Care Benefits shall be provided in the same manner
as described in Section 4(a)(ii), to the Executive’s spouse and eligible
dependents who were entitled to such Health Care Benefits immediately prior to
the Executive’s death, and shall continue until the date the Executive would
have attained age 68.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (i) the Accrued Obligations, (ii) the Other Benefits, and
(iii) Post-Employment Health Care Benefits. The Accrued Obligations shall be
paid to the Executive in a lump sum in cash within thirty (30) days of the Date
of Termination. The term “Other Benefits” as utilized in this Section 4(c) shall
include disability benefits to which the Executive is entitled as in effect on
the Disability Effective Date. Post-Employment Health Care Benefits shall be
provided in the same manner as described in Section 4(a)(ii) through the end of
the Benefits Period.

(d) Cause; By the Executive other than for Good Reason. If the Executive’s
employment shall be terminated for Cause or the Executive’s employment shall be
terminated by the Executive other than for Good Reason during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to provide the Executive with (i) the
Accrued Obligations, (ii) the Other Benefits, and (iii) Post-Employment Health
Care Benefits in the same manner as described in Section 4 (a)(ii) through the
end of the Benefits Period; provided, however, that if the Executive’s
employment shall be terminated for Cause, the term “Accrued Obligations” shall
not be deemed to include the Executive’s Annual Bonus for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs;
further provided, however, that Post-Employment Health Care Benefits shall be
provided only if the Executive’s employment is terminated under this
Section 4(d) other than for Cause. The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination.

5. Change in Control Event. Immediately prior to the occurrence of a Change in
Control Event, all outstanding and unvested equity-related awards granted to the
Executive shall fully vest, and if the Executive is terminated by the Company
without Cause or resigns with Good Reason, in either case during the twenty-four
(24) month period commencing on a Change in Control Event, each stock option,
stock appreciation right or similar security then held by the Executive shall
expire on the earlier of (i) the later of (A) the expiration date as determined
pursuant to the applicable agreement governing such security and (B) the second
anniversary of the Date of Termination and (ii) the last day of the original
term of such security.

 

- 12 -



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change in Control Event” shall mean:

(A) The consummation of the acquisition by any person (as such term is defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-38
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power embodied in the then-outstanding voting securities of FR; or

(B) The cessation, by the persons who, as of the date hereof, constitute the
Board (the “Incumbent Directors”), as a result of a tender offer, proxy contest,
merger or similar transaction or event (as opposed to turnover caused by death
or resignation), to constitute at least a majority of the board of directors of
the successor to FR, provided that any person becoming a director of FR
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors, by a
Nominating Committee duly appointed by such Incumbent Directors, or by
successors of either who shall have become Directors other than as a result of a
hostile attempt to change Directors, whether through a tender offer, proxy
contest or similar transaction or event (or settlement thereof), shall be
considered an Incumbent Director; or

(C) The consummation of:

(I) A merger or consolidation of FR, if (X) the common stockholders of FR, as
constituted in the aggregate immediately before such merger or consolidation do
not, as a result of and following such merger or consolidation, own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the successor to FR resulting from such
merger or consolidation in substantially the same proportion as was represented
by their ownership of the combined voting power of the voting securities of FR
outstanding immediately before such merger or consolidation and (Y) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such merger or
consolidation were not Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such merger or
consolidation; or

 

- 13 -



--------------------------------------------------------------------------------

(II) A liquidation, sale or other ultimate disposition or transfer of fifty
percent (50%) or more of the total assets of FR or the Employer, and their
respective subsidiaries, without a concurrent or imminent plan to reinvest the
proceeds therefrom in industrial real estate (a “50% or More Sale”). The parties
agree and acknowledge that such a reinvestment plan could be a multi-year plan.
A 50% or More Sale shall be deemed to have occurred hereunder at such time as FR
shall have disposed, in a single transaction or set of related transactions, of
more than fifty percent (50%) of the Net Asset Value (defined below) of its and
its subsidiaries’ total real estate portfolio. Such percentage of the portfolio
shall be deemed to have been transferred at such time as FR and its subsidiaries
shall have disposed of fifty percent (50%) or more of their properties in
relation to “Net Asset Value,” such term meaning the net value of its real
estate assets calculated in accordance with customary and generally accepted
principles of accounting and asset valuation used within the REIT industry.

(D) Notwithstanding the immediately preceding clauses (A), (B) and (C), a Change
in Control Event shall not be deemed to occur (1) solely because fifty percent
(50%) or more of the combined voting power of the then-outstanding securities of
FR is acquired by (X) a trustee or other fiduciary holding securities under one
or more employee benefit plans maintained for employees of FR, the Employer
and/or their U.S. subsidiaries, or (Y) any corporation or other entity which,
immediately prior to such acquisition, is substantially owned directly or
indirectly by FR or by its stockholders in the same proportion as their
ownership of stock in FR immediately prior to such acquisition or (2) as a
result of any transaction in which the Executive participates in any manner with
the person or entity affecting the acquisition or other applicable transaction
that, if not for this sub-clause (D)(2), would be a Change in Control Event.

6. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any affiliated companies and for which the Executive qualifies pursuant to
its terms, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
affiliated companies. Amounts that are vested benefits or that the Executive is
otherwise entitled

 

- 14 -



--------------------------------------------------------------------------------

to receive pursuant to the terms of any plan, program, policy or practice of or
any contract or agreement with the Company or any affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, program, policy or practice or contract or agreement except as explicitly
modified by this Agreement.

7. No Mitigation; Cooperation. (a) In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.

(b) The Executive agrees that in the event this Agreement terminates for any
reason, he shall, to the extent reasonably requested in writing thereafter (and
subject to the Executive’s professional schedule), cooperate with and serve in
any capacity requested by the Company in any investigation and/or threatened or
pending litigation (now or in the future) in which the Company is a party, and
regarding which the Executive, by virtue of his employment with the Company, has
knowledge or information relevant to said investigation or litigation, including
but not limited to (i) meeting with representatives of the Company to prepare
for testimony and to provide truthful information regarding his knowledge and
(ii) providing, in any jurisdiction in which the Company reasonably requests,
truthful information or testimony relevant to the investigation or litigation.
The Company agrees to pay the Executive reasonable compensation and reimburse
the Executive for reasonable expenses incurred in connection with such
cooperation.

8. Mediation and Arbitration. Except only as otherwise provided in Section 9(i),
each and every dispute, controversy and contested factual and legal
determination arising under or in connection with this Agreement or the
Executive’s employment shall be committed to and be resolved exclusively through
the arbitration process, in an arbitration proceeding, conducted by a single
arbitrator sitting in Chicago, Illinois, in accordance with the rules of the
American Arbitration Association (the “AAA”) then in effect. If the Company or
the Executive, as the case may be, contends that a breach or threatened breach
of this Agreement has occurred, or that a bona fide controversy exists
hereunder, the Company or the Executive, as the case may be, may initiate the
arbitration process as described in this Section 8 by filing a “Notice of
Arbitration” with the AAA (after the thirty (30) day mediation period described
in the following sentences) and delivering a copy of the same to the other party
(pursuant to Section 11(b) below). Prior to filing a Notice of Arbitration with
the AAA, the party shall give the other party thirty (30) days notice of intent
to file such Notice of Arbitration. During such thirty (30) day period, the
parties

 

- 15 -



--------------------------------------------------------------------------------

shall seek to mediate the dispute to resolution, and if the dispute fails to be
resolved within such period, the party may file the Notice of Arbitration any
time thereafter. Such Notice of Arbitration shall request that the AAA submit to
both the Executive and the Company a list of eleven (11) proposed arbitrators
provided that no arbitrator shall be related to or affiliated with either of the
parties. The arbitrator shall be selected by the parties from that list. No
later than ten (10) days after the list of proposed arbitrators is received by
the parties, the parties, or their respective representatives, shall meet at a
mutually convenient location in Chicago, Illinois, or telephonically. At that
meeting, the party who sought arbitration (and delivered the Notice of
Arbitration) shall eliminate one (1) proposed arbitrator and then the other
party shall eliminate one (1) proposed arbitrator. The parties shall continue to
alternatively eliminate names from the list of proposed arbitrators in this
manner until each party has eliminated five (5) proposed arbitrators. The
remaining arbitrator shall be promptly engaged by the parties to arbitrate the
dispute, and the arbitrator shall be authorized to award amounts not in dispute
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. If the Executive substantially prevails in such dispute (as
determined by the arbitrator), the Company shall bear the reasonable costs of
all counsel, experts or other representatives that are retained by the Executive
(based on such counsel’s, experts’ or other representatives’ standard hourly
rates), and all costs of the arbitration proceeding, including, without
limitation, the fees, costs and expenses imposed or incurred by the arbitrator.
If the Executive is found by the arbitrator to have not substantially prevailed
in such dispute, each party shall bear the costs of its own counsel, experts and
other representatives, and the costs of the arbitration proceeding shall be
evenly split between the Executive and the Company; provided, however, that the
Executive shall bear the reasonable costs of all counsel, experts or other
representatives that are retained by the Company (based on such counsel’s,
experts’ or other representatives’ standard hourly rates), and all costs of the
arbitration proceeding, to the extent incurred in connection with any frivolous
claim or claim brought in bad faith by the Executive. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction, including, if
applicable, entry of a permanent injunction under such Section 9(i) of this
Agreement. If the Executive ultimately prevails on any issue, then the Company
shall pay interest at the per annum rate of five percent (5.0%) in excess of the
per annum rate publicly announced, from time to time, by Bank One, N.A. (or its
successors) as its “prime” or “base” or “reference” rate of interest, on the
amount the arbitrator awards to the Executive (exclusive of attorneys’ fees and
costs and expenses of the arbitration), such interest to be calculated from the
date the amount would have been paid under this

 

- 16 -



--------------------------------------------------------------------------------

Agreement, but for the dispute, through the date payment (inclusive of interest)
is made. Nothing contained in this Section 8 shall constrain any party’s right
to petition a court of competent jurisdiction for injunctive or interlocutory
relief pending the outcome of arbitration of any dispute or controversy arising
under this Agreement. In order to comply with Section 409A of the Code, in no
event shall the payments by the Company of the Executive’s attorney’s fees,
costs and expenses (if payable by the Company) under this Section 8 be made
later than the end of the calendar year next following the calendar year in
which such dispute is finally resolved, provided, that the Executive shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such
dispute is finally resolved. The amount of such legal fees, costs and expenses
that the Employer is obligated to pay in any given calendar year shall not
affect the legal fees and expenses that the Employer is obligated to pay in any
other calendar year, and the Executive’s right to have the Employer pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.

9. Restrictive Covenants.

(a) Confidential Information. During the Employment Period and thereafter, the
Executive shall not use for the Executive’s own purposes or for the benefit of
any person other than the Company, and shall keep secret and retain in the
strictest confidence, any secret or confidential information, knowledge or data
relating to the Company or any affiliated company, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process after reasonable
advance written notice to the Company, use, communicate or divulge any such
information, knowledge or data, directly or indirectly, to anyone other than the
Company and those designated by it. Anything herein to the contrary
notwithstanding, the provisions of this Section 9 shall not apply to information
(i) required to be disclosed by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, (ii) disclosed to counsel or a tribunal in the context

 

- 17 -



--------------------------------------------------------------------------------

of any other litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, (iii) that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 9, (iv) that is or
becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive or (v) the disclosure of which
the Executive determines in good faith is consistent with the performance of his
duties for the Company.

(b) Non-competition. The Company and the Executive have jointly reviewed the
tenant lists, property submittals, logs, broker lists and operations of the
Company, and have agreed that as an essential inducement for and in
consideration of this Agreement and the Company’s agreement to make the payment
of the amounts described in Sections 2(b) and 4 hereof when and as herein
described, the Executive hereby agrees, except with the express prior written
discretionary consent of the Company, that for a period of one (1) year after
the Date of Termination (the “Restrictive Period”), he will not directly or
indirectly in any manner compete with the business of the Company by directly or
indirectly owning, managing, operating, controlling, financing, or by directly
or indirectly serving as an employee, officer or director of or consultant to
(i) any industrial or mixed office/industrial (but not pure office) REIT or real
estate operating company (a “Peer Group Member”) or (ii) any other person, firm,
partnership, corporation, trust or other entity (including, but not limited to,
Peer Group Members), public or private, which, as a material component of its
business (other than for its own use as an owner or user), invests in, or
otherwise provides capital to, industrial warehouse facilities and properties
similar to the Company’s investments and holdings, in each case, (A) in any
geographic market or territory in which the Company owns properties or has an
office either as of the date hereof or as of the Date of Termination of the
Executive’s employment; or (B) in any market in which an acquisition or other
investment by the Company or any affiliate of the Company is pending or proposed
in a written plan as of the Date of Termination, whether or not embodied in any
formalized, written legal document; provided, that the Executive’s continued
service on the board of directors of Starwood Hotels and Resorts Worldwide, Inc.
shall not be deemed to be a violation of this Section 9(b). The Executive will
not be considered to have violated this Section 9(b) if the Executive becomes
employed, engaged or associated in any capacity with an organization that
competes with the Company so long as the Executive does not participate in any
manner whatsoever in the management or operations of the part of such
organization that so competes.

 

- 18 -



--------------------------------------------------------------------------------

(c) Investment Opportunities; Customer Non-Solicit. In addition, during the
Restrictive Period, the Executive shall not act as a principal, investor or
broker/intermediary, or serve as an employee, officer, advisor or consultant, to
any person or entity, public or private, in connection with or concerning any
investment opportunity of the Company that is in the Pipeline or as to any
customer or prospect of Company on the Customer List, in each case, as of the
Date of Termination of the Executive’s employment. Within ten (10) business days
after the Date of Termination, the Company shall deliver to the Executive a
written statement of the investment opportunities in the Pipeline as of the Date
of Termination (the “Pipeline Statement”) and a list of the deal opportunities
and the actual and prospective entities with whom the Company proposes to pursue
such deal opportunities from time to time (the “Customer List”), and the
Executive shall then review the Pipeline Statement and the Customer List for
accuracy and completeness, to the best of his knowledge, and advise the Company
of any corrections required to the Pipeline Statement and the Customer List. The
Executive’s receipt of any severance amount under Section 4 of this Agreement
shall be conditioned on his either acknowledging, in writing, the accuracy and
completeness of the Pipeline Statement and the Customer List, or advising the
Company, in writing, of any corrections or revisions required to the Pipeline
Statement and the Customer List in order to make them accurate and complete, to
the best of the Executive’s knowledge. The restrictions concerning each and
every individual investment opportunity in the Pipeline shall continue until the
first to occur of (a) expiration of the Restrictive Period; or (b) the
Executive’s receipt from the Company of written notice that the Company has
abandoned such investment opportunity, such notice not to affect the
restrictions on all other investment opportunities contained in the Pipeline
Statement during the remainder of the Restrictive Period. For purposes of this
Agreement, investment opportunity shall be considered in the “Pipeline” if, as
of the Date of Termination, the investment opportunity is pending (for example,
is the subject of a letter of intent) or proposed (for example, has been
presented to, or been bid on by, the Company in writing or otherwise) or under
consideration by the Company, whether at the Management Committee, IC, staff
level(s) or otherwise, and relates to any of the following potential forms of
transaction: (i) an acquisition for cash; (ii) an UPREIT transaction; (iii) a
development project or venture; (iv) a joint venture partnership or other
cooperative relationship, whether through a DOWNREIT relationship or otherwise;
(v) an “Opportunity Fund” or other private investment in or co-investment with
the Company; (vi) any debt placement opportunity by or in the Company; (vii) any
service or other fee-generating opportunity by the Company; or (viii) any other
investment by the Company or an affiliate of the Company, in or with any party
or by any party in the Company or an affiliate of the Company. Notwithstanding
the foregoing, the Executive’s continued investment in, and development of,
industrial properties in which the Executive has an interest as of the date
hereof and set forth on Exhibit C hereto shall not violate this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

(d) Non-solicitation of Employees. In addition to the covenants set forth above,
and notwithstanding anything to the contrary set forth in this Agreement, the
Executive hereby agrees, except with the express prior written consent of the
Company (which may be given or withheld in the Company’s sole discretion), for a
period of two (2) years following the Date of Termination, not to directly or
indirectly solicit or induce any employee of the Company to terminate his or her
employment with Company so as to become employed by or otherwise render services
to any entity with which the Executive has any form of business or economic
relationship, or otherwise with any of the entities set forth in Sections 9(b)
and (c) above.

(e) Non-Disparagement. Except as required by law or legal process, the Executive
agrees not to make any material public disparaging or defamatory comments about
the Company including the Company’s business, its directors, officers,
employees, parents, subsidiaries, partners, affiliates, operating divisions,
representatives or agents, or any of them, whether written, oral or electronic.
In particular, the Executive agrees, except as required by law or legal process,
to make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries or speeches, that disparage or are defamatory to the
Company’s business in any material respect. In addition to the confidentiality
requirements set forth in this Agreement and those imposed by law, the Executive
further agrees, except as required by law or legal process, not to provide any
third party, directly or indirectly, with any documents, papers, recordings,
e-mail, internet postings, or other written or recorded communications referring
or relating to the Company’s business, with the intention of supporting,
directly or indirectly, any disparaging or defamatory statement, whether written
or oral. Except as required by law or legal process, the Company agrees that
neither it nor its directors or executive officers shall make any material
public disparaging, negative or defamatory comments, whether written or oral or
electronic, about the Executive, including the Executive’s character,
personality, or business acumen or reputation. In particular, the Company agrees
that, except as required by law or legal process, neither it nor its directors
or executive officers shall make any public statements including, but not
limited to, press releases, statements to journalists, prospective employers of,
or partners with the Executive, interviews, editorials, commentaries or
speeches, that disparage or are defamatory to the Executive in any material
respect. In addition, the Company further agrees that, except as required by law
or legal process, neither it nor its directors or executive officers shall
provide any third party, directly or indirectly, with any documents, papers,
recordings, e-mail, internet

 

- 20 -



--------------------------------------------------------------------------------

postings or other written or recorded communications referring or relating to
the Executive, with the intention of supporting, directly or indirectly, any
disparaging or defamatory statement, whether written or oral. For purposes of
this Agreement, a “public statement” shall mean any statement to a third party
other than a statement made to a person who is an immediate family member or
legal representative of the speaker (an “Excluded Person”); provided that a
statement to an Excluded Person which is repeated by the Excluded Person to a
person which is not an Excluded Person, with attribution to the original
speaker, shall be considered a public statement for purposes of this
Section 9(e).

(f) Prior Notice Required. The Executive hereby agrees that, prior to accepting
employment with any other person or entity during the Restrictive Period, the
Executive will provide such prospective employer with written notice of the
provisions of this Agreement.

(g) Return Of Company Property/Passwords. The Executive hereby expressly
covenants and agrees that following termination of the Executive’s employment
with the Company for any reason or at any time upon the Company’s request, the
Executive will promptly return to the Company all property of the Company in his
possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all Company passwords, credit cards, keys,
beepers, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Company or its personnel or affairs. Anything to the contrary notwithstanding,
nothing in this Section 9(g) shall prevent the Executive from retaining a home
security system, papers and other materials of a personal nature, including
personal diaries, copies of calendars and Rolodexes, information relating to the
Executive’s compensation or relating to reimbursement of expenses, information
that the Executive reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to the Executive’s employment.

(h) Executive Covenants Generally.

(i) The Executive’s covenants as set forth in this Section 9 are from time to
time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid,

 

- 21 -



--------------------------------------------------------------------------------

illegal or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such Executive Covenant
will be deemed to be modified to the minimum extent necessary to modify such
scope in order to make such provision enforceable hereunder.

(ii) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent him from
otherwise earning a living. The Executive has carefully considered the nature
and extent of the restrictions place upon him by this Section 9, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.

(i) Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 9.
Therefore, in the event of a breach or threatened breach of this Section 9, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.

(j) Interpretation. For purposes of this Section 9, references to “the Company”
shall mean the Company as hereinbefore defined and any of the controlled
affiliated companies of either the Employer or FR.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

- 22 -



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. From
and after the Effective Date, this Agreement shall supersede and replace any
other agreement between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this Agreement.

(b) All notices and other communications hereunder shall be in writing and shall
be given to the other party by hand delivery or overnight courier or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:    At the most recent address on file at the Company. With
a copy to:   

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

   Attention:   Scott D. Price, Esq.

 

- 23 -



--------------------------------------------------------------------------------

If to the Company:   

First Industrial, L.P.

311 S Wacker Drive, Suite 3900

Chicago, IL 60606-6678

   Attention:   Chairman of the Board of Directors and General Counsel With
copies to:   

First Industrial Realty Trust, Inc.

311 S. Wacker Drive, Suite 3900

Chicago, Illinois 60606

   Attention:   Chairman of the Board of Directors    And   

McDermott Will & Emery LLP

227 West Monroe Street, Suite 4700

Chicago, IL 60606-5096

   Attention:   Joseph S. Adams, Esq.    And   

Barack Ferrazzano Kirschbaum & Nagelberg LLP

Suite 3900

200 West Madison Street

Chicago IL 60606

   Attention:   Howard A. Nagelberg, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

(f) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(g) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within
thirty (30) days after the date of the Executive’s death. All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that the Executive shall have submitted an invoice for such fees and expenses at
least ten (10) days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; (ii) the amount of
in-kind benefits and the Company is obligated to pay or provide in any given
calendar year shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) the Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall the Company’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the twentieth (20th) anniversary of the
Effective Date). Prior to a Change in Control Event but within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with the Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of the Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Executive pursuant to Section 409A of the Code.

(h) The Executive represents that as of the date hereof, no existing covenant or
other obligation (including but not limited to in respect of Starwood Hotels and
Resorts Worldwide, Inc.) restricts the Executive’s obligation to enter into this
Agreement with the Employer and to perform his duties hereunder.

 

- 25 -



--------------------------------------------------------------------------------

12. Recoupment. (a) In the event of a material inaccuracy in the Employer’s or
FR’s statements of earnings, gains or other criteria that reduces previously
reported net income or increases previously reported net loss, the Employer
shall have the right to take appropriate action to recoup from the Executive any
portion of any incentive compensation received by the Executive the grant of
which was tied to the achievement of one or more specific earnings targets
(e.g., revenue, gain on sale, equity in earnings in unconsolidated communities,
G&A expense, operating income, net income, etc.), with respect to the period for
which such financial statements are materially inaccurate, regardless of whether
the Executive engaged in any misconduct or was at fault or responsible in any
way for causing the material inaccuracy, if, as a result of such material
inaccuracy, the Executive otherwise would not have received such incentive
compensation (or portion thereof). In the event the Employer is entitled to, and
seeks, recoupment under this Section 12, the Executive shall promptly reimburse
the after-tax portion (after taking into account all available deductions in
respect of such reimbursement) of such incentive compensation which the Employer
is entitled to recoup hereunder. In the event the Executive fails to make prompt
reimbursement of any such incentive compensation which the Employer is entitled
to recoup and as to which the Employer seeks recoupment hereunder, the Executive
acknowledges and agrees that the Employer shall have the right to (i) deduct the
amount to be reimbursed hereunder from the compensation or other payments due to
the Executive from the Company or (ii) to take any other appropriate action to
recoup such payments. The Employer’s right of recoupment pursuant to this
Section 12 shall apply only if the demand for recoupment is made not later than
three (3) years following the payment of applicable incentive compensation.

(b) The Employer must seek recoupment of any such payments from the Executive
within six (6) months of the Board’s actual knowledge of the material financial
statement inaccuracy which forms the basis for such recoupment pursuant to
Section 12(a).

(c) The rights contained in this Section 12 shall be in addition to, and shall
not limit, any other rights or remedies that the Company may have under law or
in equity, including, without limitation, any rights the Company may have under
any other Company recoupment policy or other agreement or arrangement with the
Executive.

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board and its Managing Member, FR and the
Employer, respectively, have caused these presents to be executed in their name
on their behalf, all as of the day and year first above written.

 

BRUCE W. DUNCAN

/s/ Bruce W. Duncan

FIRST INDUSTRIAL, L.P. By:  

/s/ W. Ed Tyler

  Name:   First Industrial Realty Trust, Inc.   Title:   General Partner   By:  
W. Edwin Tyler, Chairman of the Board FIRST INDUSTRIAL REALTY TRUST, INC. By:  

/s/ W. Ed Tyler

  Name:   W. Edwin Tyler   Title:   Chairman of the Board

 

- 27 -